Citation Nr: 0926325	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for angina or cardiac 
condition.

4.  Entitlement to service connection for bilateral lung 
condition with scar tissue.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 
1978 and from March 1978 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran testified at a hearing in April 2009 before the 
undersigned Veterans Law Judge, sitting in Seattle 
Washington.

The issue of entitlement to service connection for bilateral 
lung condition with scar tissue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not related to active 
service.

2.  The Veteran does not have hypertension.

3.  Angina is not a disability, and the Veteran does not have 
a diagnosed cardiac condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for service connection for a cardiac 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2008).

3.  The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Sleep Apnea

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of sleep apnea.  The 
Veteran contends that he was first diagnosed with sleep apnea 
at the Oak Harbor Naval Hospital during service in the 1980s.  
As will be discussed below, the RO could not locate any such 
records.

The first diagnosis and treatment recorded in the claims file 
is from Health Horizon in October 1998.  Health Horizon 
ordered a CPAP machine for the Veteran in December 1998.  
Since there is no medical evidence that sleep apnea began in 
service and no treatment records until five years following 
service, the claim of service connection for sleep apnea must 
be denied.

Hypertension

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
cardiovascular disease, to include hypertension are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

There is no diagnosis of hypertension in the service 
treatment records or anytime after service.  Blood pressure 
readings from Health Horizon during October and November 1998 
were 124/84, 112/78, 180/62, and 115/60.  At the Board 
hearing, the Veteran testified that he does not currently 
take medication for hypertension and that he could not 
remember if pills given to him in service were for 
hypertension.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection. Id.  Thus, the claim for service 
connection for hypertension must be denied.

Angina or Cardiac Condition

The service treatment records are negative for any 
complaints, diagnosis, or treatment of angina or any cardiac 
condition.  An ECG conducted at separation in September 1993 
showed normal results.

There is an impression of angina pectoris listed in treatment 
records from Health Horizon in December 1998.  The examiner 
noted that the Veteran declined a stress test at that time.  
He wanted to see if the CPAP machine would prevent further 
episodes of chest discomfort.  Angina is a symptom, not a 
diagnosis.  Thus, no final diagnosis was made at that time.

There is no medical evidence of a heart condition in service 
and no current diagnosis of a heart condition.  Thus, the 
claim for service connection must be denied.  See Brammer, 
supra.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the Veteran's and his 
representative's oral and written assertions, as well as the 
Veteran's and his wife's testimony during a hearing before 
the undersigned; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matters of diagnosis and etiology-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran, his wife, and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, none are competent to render a 
probative opinion on a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, none of the lay 
assertions in this regard have any probative value.

Duties to Notify or Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in November 2003 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The Board acknowledges that the Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2007.  
The failure to provide more timely notice is harmless in this 
instance, however, because the preponderance of the evidence 
is against the appellant's claims for service connection for 
sleep apnea, hypertension, and a cardiac condition; 
therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot. 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, VA treatment records, and private 
treatment records.  The Veteran contends that the VA has lost 
or failed to adequately search for certain records.  The 
Board finds that the RO made all necessary attempts to locate 
records and made formal findings when records were 
unavailable.  VA's duty to assist in this case did not 
include providing medical examinations for the claims denied 
herein because the evidence of record did not warrant them.  
See 38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for angina or cardiac 
condition is denied.


REMAND

There is evidence of lung symptomatology in service.  The 
Veteran suffered several sinus and chest colds.  There is 
also evidence that the Veteran may have been exposed to 
asbestos.  He was enrolled in the Navy's asbestos 
surveillance program.  The final examination for the asbestos 
program conducted in October 1993, however, showed no 
symptoms or diagnosis associated with asbestos exposure.  A 
chest X-ray taken in October 1993 showed linear densities in 
the left lung base with hypoaerated lungs, most likely 
representing subsegmental atelectasis.  There was a 6 mm 
calcified lung nodule.  Lastly, there was diffuse pleural 
thickening with clear thickening in the apices, possibly 
representing subcostal fat.

In connection with a case of pneumonia, a chest X-ray was 
taken in December 2005.  The clincian noted an approximately 
7 mm size nodular density in the lateral left upper mid lung 
field that may or may not contain mild amorphous calcium.  
The clinician recommended a CT pulmogram to further assess 
the nodule.  There is no indication of whether or not the 
Veteran followed up on the recommendation.  The clinician 
concluded that in the absence of results from a CT pulmogram, 
he could find no active disease in the chest.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks in making 
a determination as to when a VA examination is necessary are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  

The Board finds that the evidence of lung irregularities in 
service and currently are enough to trigger VA's duty to 
conduct an examination under the McClendon criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his lungs.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests should 
be accomplished.  The report of the 
examination must include all current 
diagnoses relating to the Veteran's lungs.  
For each diagnosis, the examiner should 
state a medical opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) that 
the diagnosis is the result of any disease 
or injury in service.   Provide a complete 
rationale for each opinion.

2.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
Veteran with a supplemental statement of 
the case and afford an opportunity to 
respond before returning the record to the 
Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


